BAKER, Judge,
dissenting.
I respectfully dissent from the majority's determination on rehearing that the Board's receipt of communications from members of the public creates a genuine issue, of material fact that precludes summary judgment. Slip op. 4-5. While I acknowledge that I originally concurred in the majority's opinion, the process of rehearing has afforded me a second opportunity to consider the issues that were raised in the initial appeal.
In originally deciding this case, we relied on the three-prong test set forth in Gagne v. Tr. of Ind. Univ., 692 N.E.2d 489, 494 (Ind.Ct.App.1998), to determine whether ex parte communication received by the Board constituted prejudicial error.
Upon further reflection, I do not believe that we even have an ex parte communication issue before us. "Ex parte" is defined as "by or for one party; done for, in behalf of, or on the application of, one party only." Black's Law Dictionary 712 (6th ed.1990) (emphasis. added). Moreover, "party" is defined as "one having right to control proceedings, to make defense, to adduce and cross-examine witnesses, and to appeal from judgment." Id. at 1122. Nowhere is it even alleged that any of the persons who communicated with Board members are "parties" to these proceedings whose communication could be deemed ex parte.
Furthermore, the makeup of the solid waste management district board typically invites public comment. Indiana Code seetion 13-21-3-5 delineates the members of a waste management district board. All members of the board are county or municipal executives, county fiscal body members, and town or city council members. Ind.Code § 138-21-8-5. Thus, all are members of the political branches of government. Our state constitution guarantees the rights of our citizens to "instruct[] their representatives." Ind. Const. Art. I, section 31. A body composed of politicians will necessarily invite public comment. It is unrealistic to expect members of the public to cease communication with persons that they view as their governmental representatives.
For these reasons, I vote to grant rehearing and would affirm the entry of summary judgment in favor of the Board.